Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 10/15/2019. Claims 1-20 are currently pending.
Priority
Current application, US Application No. 16/601,960, is filed on 10/15/2019.

Response to Amendment/Remarks/Arguments
Applicant's amendment to the drawing is sufficient to overcome previous objections to the drawing.
 Applicant’s arguments (see pg. 12 line 14 – pg. 4 line 3) regarding additional limitations/steps “drilling a first portion of the first segment of the wellbore” and “drilling a second portion of the first segment of the wellbore” intermixed with other computational, monitoring and optimization steps indicate integrating the judicial exception into a practical application by citing the effecting a transformation or reduction of a particular article to a different state or thing is persuasive and are sufficient to overcome previous rejections under 35 USC 101.
Applicant’s arguments (see pg. 14 line 4 from the bottom – pg. 6 line 9) that the prior art of record fails to disclose “delta MSE is a difference between a surface MSE and a bottom hole assembly ‘BHA’ MSE for the given depth” and “output of the first machine learning model is a first mathematical expression representing a relationship between a first set of optimization parameters and the delta MSE” is persuasive and are sufficient to overcome the previous rejections under 23 USC 103.

Allowable Subject Matter
	Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons for allowance: As per claim 1 and 11, the closest prior art of record, Storm (US 20190169986 A1), hereinafter ‘Strom’ and  Koederitz (US 20120118636 A1), hereinafter ‘Koed’, either singularly or in combination, fail to anticipate or render obvious limitations 
	“wherein the delta MSE is a difference between a surface MSE and a bottom hole assembly ("BHA") MSE for the given depth“ and “wherein an output of the first machine learning model is a first mathematical expression representing a relationship between a first set of optimization parameters and the delta MSE when drilling a wellbore that has the first set of distinctive characteristics’ in combination with other limitations.

Storm discloses
	A method (or An apparatus) of drilling a first segment of a wellbore that has a first set of distinctive characteristics, the method comprising: (method, performing operations in the well, drilling the well [abs, 0017], optimization of drilling [0003], a system [0009], geologic strata, formation properties, a geological interval [0030], a variety of measured parameters [0033], a portion of the open hole section [0043], upper portion, lower portion [0048, Fig. 2A])

For claim 11 only:
	a non-transitory computer readable medium having stored thereon a plurality of instructions, wherein the instructions are executed with at least one processor so that the following steps are executed: (a system, processors and a non - transitory computer – readable medium storing instructions which , when executed , cause the one or more processors to perform a … method [0009])

For both claims:
	training, using a computing system, a first machine learning model using a first plurality of historical wellbore drilling records; (machine learning algorithm ‘MLA’ …  trained using historical or training well data [abs, 0007, 0009, 0017, 0042, 0080, 0103], develop ‘train’ a model is obtained [0022],  one or more parameters are measured and provided as inputs into the model to derive one or more synthetic output parameters [0023], computer-implemented [0008], use of particular computer - implemented processes for parameter optimization [0040], example computer system [0101, Fig. 6]) 
	wherein each of the historical wellbore drilling records of the first plurality of historical wellbore drilling records comprises historical data obtained during drilling of a wellbore and upon which a delta mechanical specific energy ("MSE") is calculated for a given depth of the wellbore; (parameters measured at the surface while drilling in historical or training wellbores [0046], MSE [0005], delta MSE [0008, claims 10, 12-13], MSE is calculated [0090, Fig. 5 step 510]))
	wherein the delta MSE is a difference between an off-bottom MSE and an bottom MSE for the given depth; (delta MSE [0008, claims 10, 12-13])
	wherein each of the wellbores associated with the first plurality of historical wellbore drilling records has the first set of distinctive characteristics; (historical measurements captured during past drilling … exploratory measurements taken [0017], formation density, porosity, acoustic velocity and properties, ROP, WOB [0020]).
	and wherein an output of the first machine learning model is a synthesized parameters;	(a model, input data parameters, output data parameters [0022], model , wells, parameters [0023], USC, MSE, WOB [0025], MSE equation, UCS [0026], MSE, a function of input parameters, WOB, ROP, ΔMSE [0027])

Strom further discloses the remaining limitations/steps automatically in real time adjusting to current drilling conditions, (adjustments .. be automatically made in response to determinations [0084], operations are adjusted, adjustment … made automatically [0088], optimize certain drilling … parameters, For example, optimized parameters for drilling the reservoir in real-time may be generated based on a synthesized mechanical property log in order to optimize certain properties, such as mechanical specific energy ‘MSE’, rate of penetration ‘ROP’, synthesize parameters at … the bit position … affecting the drilling process, allows for intelligent adjustments to be made to drilling parameters in real - time [0032], the optimized drilling parameters may be used to update the drilling process in real - time ‘e.g., automatically or by providing instructions to an operator of an operational system , such as a drilling … system’ . MSE and ΔMSE may then be determined again, If the new ΔMSE is not less than the old ΔMSE, the WOB may be adjusted ‘increased or decreased’, and a new ΔMSE may be determined based on new measurements. This process may be repeated [0033], in a real-time meaning optimizing, drilling the short portion of segment, monitoring/measuring, comparing, optimizing again for the compared difference, drilling again, monitored in real time [0029], depth may be monitored by a position sensor [0044])
	wherein the reaming limitations/steps are 
	“generating, using the computing system and based on the first mathematical expression, first target values for the first set of optimization parameters for drilling of the wellbore;
	drilling a first portion of the first segment of the wellbore using the first target values for the first set of optimization parameters;
	monitoring, using the computing system, drilling parameters during the drilling of the first segment of the wellbore;
	calculating, based on the monitored drilling parameters and using the computing system, the delta MSE associated with the first portion of the first segment of the wellbore;
	 optimizing, using the computing system and based on the first mathematical expression, the first target values for the first set of optimization parameters to reduce the delta MSE;
	and drilling a second portion of the first segment of the wellbore using the optimized first target values for the first set of optimization parameters”.
However, Strom is silent regarding the above allowed limitations.

Koed discloses repeated distinct steps of optimizing and drilling for the intervals of formation including measurement and comparison steps embedded in them (first/second/third interval of borehole, drilling performance objective, comparison [abs], drilling an interval of the borehole in the subsurface formation using the set of control variables, During the drilling, at least the drilling variables that would allow calculation of the drilling performance objective defined at 202 are measured, the drilling performance optimizer Subsequently performs the calculation, calculate the value of the drilling performance objective [0032, Fig. 2], regenerating the set of current test values for the control variables, drilling optimizer [0033], drilling another test interval of the borehole [0035], regenerating the set of current … values for the control variables [0036, Fig. 2], which goes back to drilling with the repeated process with or without changing interval step value), but is silent regarding the above allowed limitations.

As per claim 19, the closest prior art of record, Storm and Koed, either singularly or in combination, fail to anticipate or render obvious limitation
	“calculating a first and second mathematical approximations of energy transfer loss between a top drive and a bottom hole assembly coupled to the top drive using a neural network and a plurality of drilling records for segments of wellbores that are similar to the segment of the wellbore to be drilled” in combination with other limitations.

Storm discloses
	A method of drilling a first segment of a wellbore that has a first set of distinctive characteristics, the method comprising: (method, performing operations in the well, drilling the well [abs, 0017], optimization of drilling [0003], geologic strata, formation properties, a geological interval [0030], a variety of measured parameters [0033], a portion of the open hole section [0043], upper portion, lower portion [0048, Fig. 2A])
	calculating a  mathematical approximations of energy transfer loss using a neural network and a plurality of drilling records for segments of wellbores that are similar to the segment of the wellbore to be drilled; (MSE equation, energy [0026], MSE … expected to vary as a function of input drilling parameters, drilling inefficiencies and/or to changes in the character of the rock being drilled [0027], neural network [0032], energy required, modified MSE [0033]) 
	calculating a first set of drilling instructions based on the first mathematical approximation;(In some instances it may be advantageous to adjust drilling parameters in order to minimize the MSE, other cases , the inefficiencies may not be significant enough to warrant adjustment of the drilling parameters, no action is required [0027], change in the drilling program [0028])
	calculating a second set of drilling instructions based on the second mathematical approximation; (the energy required to rotate the string off - bottom may be large relative to the rotary energy supplied to the bit when on – bottom. when ΔMSE/MSE < M, …make a change in the drilling program [0028])
	wherein the second mathematical approximation is different from the first mathematical approximation; (see above two different programs, i.e. instructions)

Strom further discloses the remaining limitations/steps automatically in real time adjusting to current drilling conditions, (adjustments .. be automatically made in response to determinations [0084], operations are adjusted, adjustment … made automatically [0088], optimize certain drilling … parameters, For example, optimized parameters for drilling the reservoir in real-time may be generated based on a synthesized mechanical property log in order to optimize certain properties, such as mechanical specific energy ‘MSE’, rate of penetration ‘ROP’, synthesize parameters at … the bit position … affecting the drilling process, allows for intelligent adjustments to be made to drilling parameters in real - time [0032], the optimized drilling parameters may be used to update the drilling process in real - time ‘e.g., automatically or by providing instructions to an operator of an operational system , such as a drilling … system’ . MSE and ΔMSE may then be determined again, If the new ΔMSE is not less than the old ΔMSE, the WOB may be adjusted ‘increased or decreased’, and a new ΔMSE may be determined based on new measurements. This process may be repeated [0033], in a real-time meaning optimizing, drilling the short portion of segment, monitoring/measuring, comparing, optimizing again for the compared difference, drilling again, monitoring tension in the wireline [0044], monitor wellhead pressure and the
supply pressure sensor 29d may be operable to monitor standpipe pressure, monitor a flow rate of the mud pump [0062])
	wherein the remaining limitations/steps are 
	“drilling a first portion of a first segment of the wellbore using the first set of drilling instructions;
	monitoring the energy transfer loss between a top drive associated with the wellbore and a bottom hole assembly associated with the wellbore while drilling the first portion of the first segment of the wellbore;
	optimizing the first set of drilling instructions using the first mathematical approximation to minimize the energy transfer loss between the top drive and the bottom hole assembly;
	drilling a second portion of the first segment of the wellbore using the optimized first set of drilling instructions;
	36Attorney Docket No. 38496.455US01 Customer No. 27683drilling a first portion of a second segment of the wellbore using the second set of drilling instructions;
	monitoring the energy transfer loss between the top drive and the bottom hole assembly while drilling the first portion of the second segment of the wellbore;
	optimizing the second set of drilling instructions using the second mathematical approximation to minimize the energy transfer loss between the top drive and the bottom hole assembly;
	and drilling a second portion of the second segment of the wellbore using the optimized second set of drilling instructions”, but is silent regarding the above allowed limitation.

Koed discloses repeated distinct steps of optimizing and drilling for the intervals of formation including measurement steps embedded in them (first/second/third interval of borehole, drilling performance objective, comparison [abs], drilling an interval of the borehole in the subsurface formation using the set of control variables, During the drilling, at least the drilling variables that would allow calculation of the drilling performance objective defined at 202 are measured, the drilling performance optimizer Subsequently performs the calculation, calculate the value of the drilling performance objective [0032, Fig. 2], regenerating the set of current test values for the control variables, drilling optimizer [0033], drilling another test interval of the borehole [0035], regenerating the set of current … values for the control variables [0036, Fig. 2], which goes back to drilling with the repeated process with or without changing interval step value), but is silent regarding the above allowed limitation.

As per claims 2-20, 12-18 and 20, claims are also allowed because the base claims 1, 11 and 19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865